 CROSLEY & BENDIX HOME APPLIANCES DIVISION245part to effect a consolidation of the separate units so as to extinguishthe rights of the warehouse employees to select and change their bar-gaining representative at appropriate intervals.We find rather anintent by the contracting parties to preserve the identity and scopeof the unit established by the Board.llAccordingly, we find that allwarehouse employees at the Employer's Haines Building plant at Elk-hart, Indiana, excluding office clerical employees, professional em-ployees, guards, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]n Cf.American Can Company,109 NLRB 1284.Crosley&Bendix Home Appliances Division,AVCOManufactur-ing Corporation'andInternational Union,International Asso-ciation of Tool CraftsmenN. I. U. C. (National IndependentUnion Council),Petitioner.Case No. 35-RC-1227. January 27,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bruce Gillis, Jr., hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.2Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.The Intervenor contends that its contract, which covers, amongothers, the employees petitioned for, is a bar to this proceeding.TheIntervenor signed a contract with the Employer on March 30, 1954,retroactively effective from March 22,1954, to and including December317 1955, and containing a 60-day, automatic renewal clause.On Octo-ber 14, 1955, the Intervenor and the Employer signed a new contracteffective from October 3, 1955, to and including September 30, 1956,which new contract expressly superseded the March 1954 contract.This contract also contained a 60-day automatic renewal clause.ThePetitioner requested recognition of the Employer as bargaining repre-Thename of the Employer appears ascorrected at thehearing.Local 1127, International Brotherhood of Electrical Workers, AFL-CIO, intervenedupon the basis of its contractual interest.115 NLRB No. 39. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative of the employees involved on October 24, 1955, and filed itspetition on October 31, 1955. It is clear that the October 1955 contractwas a premature extension of the March 1954 contract.As the peti-tion was filed before the automatic renewal date of the original con-tract, we find that the petition was timely and that the October 1955contract is not a bar.3A question affecting commerce exists concerningthe representation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from the existing production andmaintenance unit, essentially a departmental unit 4 of the Employer'stoolroom employees of whom a substantial number are craftsmen. TheEmployer, contrary to the Petitioner, contends that the cutter grindersshould be included in the requested toolroom unit.The Intervenorcontends that the Petitioner is precluded from representing the re-quested unit on the ground that the Petitioner is not a traditionalunion for the purposes of bargaining for such a unit.The toolroom (department 565) employees make, repair, and main-tain dies, gauges, jigs, fixtures, and certain special machines.Theyhave their own separate supervision and do not interchange with em-ployees of other departments.The cutter grinders whom the Employer would include in the tool-room unit constitute a separate department (department 553) whichis located in a building apart from the toolroom, is under separatesupervision, and the employees of which do not interchange with anyof the toolroom employees.As distinguished from cutter grinders,who routinely sharpen commercial production tools such as drills andsaws, the toolroom grinders work at close tolerance on dies, jigs, andgauges.The fact that the cutter grinders of the cutter grinder de-partment have the same classification code number as the toolroomgrinders in the toolroom department does not militate against theappropriateness of a department unit of toolroom employees.'Wefind no merit in the Employer's contention.The Board has already found that the same Petitioner here in-volved is a traditional union for purposes of representing the type ofunit it here seeks."Accordingly, we find no merit in the Intervenor'scontention to the contrary. In view of the foregoing, we find thatthe toolroom employees in department 565 may constitute a unitappropriate for purposes of collective bargaining within the mean-3Kennedy VanSawnManufacturing h EngineeringCorporation,108 NLRB 1662.4Although the Petitioneremphasizesfor severancepurposesthe craft character ofthe toolroomemployees,we donot interpret that tomeanthat it seeks craft toolemployeeson a plantwide basis.5 SeeGeneralMotors Corporation,ChevroletMuncie Division (Forge Plant),114NLRB 231.O International Harvester Company, FarmallWorks,111 NLRB606.The Board willtake officialnotice ofits decision. BREMAN STEELCOMPANY247fing of Section 9 (b) of the Act' However, we shall make no unitdetermination with respect to the toolroom employees but shall di-rect an election in the following voting group :All toolroom employees 8 (department 565) of the Employer at itsRichmond, Indiana, plant, excluding all other employees and super-visors asdefined in the Act.If a majority vote for the Petitioner, they will be taken to haveindicated their desire to constitute a separate appropriate unit, andthe Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitionerfor voting group described above, which the Board, under such cir-cumstances, finds to be appropriate for purposes of collective bargain-ing.In the event a majority vote for the Intervenor, the Board findsthe existing unit to be appropriate and the Regional Director will issuea certification of results of election to such effect.[Text of Direction of Election omitted from publication.]7International Harvester Company, Farman Works, supra.Although the Petitioner desires to exclude the laborer-sweeper and the cutoff operatorwho are assigned to the toolroom,we find that they may not appropriately be excludedfrom a departmental unit.Accordingly,they are included in the voting group.M. W. Breman,d/b/a Breman Steel Company and Breman Iron& Metal CompanyandShopmen's Local Union 616 of The Inter-national Association of Bridge,Structural and OrnamentalIron Workers,AFL-CIO,Petitioner.Case No. 10-RC-3184. Jan-uary 7',1956DECISION, ORDER, AND DIRECTION OF SECONDELECTIONOn August 19, 1955, pursuant to a stipulation for certification upona consentelection, an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the TenthRegionamong certain employees of the Employer.Upon the comple-tion of the election, the parties were furnished with a tally of ballotswhich shows that, of 63 votes cast, 31 were for the Petitioner, 31against,and 1 ballot was challenged.The challenged ballot is thussufficientto affect the results of the election.On August 25, 1955, the Employer filed timely objections to theelection.After investigation of the aforesaid objections, the RegionalDirector issued his report on objections on September 16, 1955. In hisreport, the Regional Director found no merit in the Employer's ob-jectionsand recommended that they be overruled, that thechallenged115 NLRB No. 38.